                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF OKLAHOMA

 ROBBIE EMERY BURKE, as Special
 Administratrix for the Estate of MITCHELL
 LEE GODSEY, deceased,

               Plaintiff,

 v.                                             Case No. 18-CV-231-GKF-FHM

 VIC REGALADO, in his official capacity;
 BOARD OF COUNTY COMMISSIONERS
 OF TULSA COUNTY; ARMOR
 CORRECTIONAL HEALTH SERVICES,
 INC.; ANGELA MCCOY, LPN; CURTIS
 MCELROY, D.O.; and SETH WHITMAN,

               Defendants.

                                   OPINION AND ORDER

       This civil rights action arises from the death of Mitchell Lee Godsey during his detention

at the Tulsa County Jail. Before the court are three motions: the Motion to Dismiss [Doc. 17] of

defendant Angela McCoy, LPN; the Motion to Dismiss [Doc. 21] of defendant Curtis McElroy,

D.O.; and the Motion to Dismiss [Doc. 26] of defendant Seth Whitman. Each movant seeks

dismissal pursuant to Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim upon

which relief can be granted. For the reasons set forth below, McCoy’s motion is granted,

McElroy’s motion is granted, and Whitman’s motion is granted in part and denied in part.

                            I. Allegations in the Amended Complaint

       The Amended Complaint contains the following factual allegations. In 2013, the Tulsa

County Sheriff’s Office (“TCSO”) retained defendant Armor Correctional Health Services, Inc.

(“Armor”) to provide medical care to inmates at the Tulsa County Jail. During the relevant

period, Armor employed McElroy as a physician and McCoy and Whitman as nurses at the jail.
         On July 29, 2016, Godsey was brought to the jail. On the evening of July 30, he began

experiencing a loss of consciousness and seizures, and EMSA was called. When EMSA arrived at

the jail around 7:40 p.m., the EMT observed that Godsey had “altered mentation possibly due to

hypoglycemia.” Nurse McCoy reported that Godsey had an abnormal gait, slurred speech, could

not talk, was “clammy” and had been dry heaving. He was taken to OSU Medical Center, where

his blood sugar level was recorded at 60.

         Godsey was returned to the jail later that evening around 10:00 p.m. The OSU discharge

instructions state that Godsey was to be evaluated by the jail physician. Around midnight, McCoy

conducted an intake screening. In the intake screening form, she reported that Godsey had been

to the hospital earlier that day due to “low blood sugar” and that he suffered from diabetes. She

approved him for general population housing. At approximately 12:09 a.m. on July 31, she

recorded his blood sugar level as 79. She noted that he vomited up the food and glucose he was

given.

         Godsey was transferred to the jail’s infirmary during the early morning hours of July 31.

At 11:34 a.m. on July 31, Nurse Whitman recorded Godsey’s blood sugar level as 50, which is

acutely hypoglycemic. Whitman failed to notify Dr. McElroy and, without a physician’s order,

administered two glucose tabs. Thereafter, Whitman performed blood sugar tests at 1:39 p.m. with

a result of 284 and at 6:24 p.m. with a result of 306. He administered four units and eight units of

insulin respectively utilizing a sliding scale.

         At around 11:30 p.m. on July 31, TCSO officers discovered Godsey face down on his bed

and nonresponsive. He was not breathing and had no pulse. Nurse McCoy and others arrived at

his cell. His blood sugar was recorded at 24, which is markedly hypoglycemic.




                                                  2
       Based on these and other related allegations, plaintiff asserts three causes of action against

McCoy, McElroy, and Whitman in the Amended Complaint: (1) a claim pursuant to 42 U.S.C.

§ 1983 for deliberate indifference to a serious medical need in violation of Godsey’s rights under

the Due Process Clause of the Fourteenth Amendment; (2) a negligence claim under Oklahoma’s

common law; and (3) a claim for failure to provide adequate medical care in violation of Sections

7 and 9 of Article II of the Oklahoma Constitution.

                                II. Motion to Dismiss Standard

       In considering a motion to dismiss under Rule 12(b)(6), a court must determine whether

the plaintiff has stated a claim upon which relief can be granted. A complaint must contain “enough

facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007). The plausibility requirement “does not impose a probability requirement at the

pleading stage; it simply calls for enough fact to raise a reasonable expectation that discovery will

reveal evidence” of the conduct necessary to make out the claim. Id. at 556. “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). The court “must determine whether the complaint sufficiently alleges facts supporting

all the elements necessary to establish an entitlement to relief under the legal theory proposed.”

Lane v. Simon, 495 F.3d 1182, 1186 (10th Cir. 2007) (quoting Forest Guardians v. Forsgren, 478

F.3d 1149, 1160 (10th Cir. 2007)).

                                          III. Analysis

       The court first addresses plaintiff’s claims under Oklahoma law and then addresses her

claim under 42 U.S.C. § 1983.




                                                 3
A. Claims under Oklahoma Law

          Defendants McCoy, McElroy, and Whitman argue that plaintiff fails to state a claim against

them under Oklahoma law because, as statutory employees of the state, they are immune from tort

liability under the Oklahoma Governmental Tort Claims Act (“GTCA”), Okla. Stat. tit. 51, §§ 151

et seq.

          The GTCA generally immunizes “the state, its political subdivisions, and all of their

employees acting within the scope of their employment” from liability for torts. Okla. Stat. tit. 51,

§ 152.1(A); see also Okla. Stat. tit. 51, § 163(C) (precluding tort actions against “an employee of

the state or political subdivision acting within the scope of his employment”). This immunity is

subject to a limited waiver for the state and its political subdivisions, but “only to the extent and

in the manner provided” in the GTCA. Okla. Stat. tit. 51, § 152.1(B).

          The issue is whether McCoy, McElroy, and Whitman were “employees” of the state or its

political subdivisions for purposes of the GTCA. The statute defines such employees to include

“licensed medical professionals under contract with city, county, or state entities who provide

medical care to inmates or detainees in the custody or control of law enforcement agencies.” Okla.

Stat. tit. 51, § 152(7)(b)(7). The Amended Complaint alleges that Armor is a corporation that was

retained to provide medical care to inmates at the Tulsa County Jail and was “endowed by Tulsa

County with powers or functions governmental in nature,” such that Armor “became an agency or

instrumentality of the state.” [Doc. 3 ¶¶ 4, 62]. The Amended Complaint further alleges that

McCoy, McElroy, and Whitman were each “an employee and/or agent of ARMOR/TCSO,” and

that each acted within the scope of his or her employment and under color of state law. [Id. ¶¶ 5–

7].

          Plaintiff argues that McCoy, McElroy, and Whitman were not state employees because they

were employed by Armor, a private corporation, such that there was no privity of contract between


                                                  4
them and Tulsa County. But this argument, which relies on a narrow reading of Okla. Stat. tit. 51,

§ 152(7)(b)(7), is in tension with the Oklahoma Supreme Court’s recent decision in Barrios v.

Haskell Cty. Pub. Facilities Auth., 432 P.3d 233 (Okla. 2018).

       In Barrios, the Oklahoma Supreme Court assumed for purposes of answering certified

questions that Turn Key Health, LLC, another entity that contracted to deliver medical care to

arrestees at the Tulsa County Jail, and its staff were “employees” under section 152(7)(b). Id. at

236 n.5. In doing so, the Oklahoma Supreme Court noted that “[g]enerally speaking, the staff of

a healthcare contractor at a jail are ‘employees’ who are entitled to tort immunity under the GTCA

by virtue of sections 152(7)(b), 153(A), and 155(25).” Id. Two recent decisions in this district

have followed Barrios regarding this issue. See Birdwell v. Glanz, No. 15-CV-304-TCK-FHM,

2019 WL 1130484, at *10 (N.D. Okla. Mar. 12, 2019); Prince v. Turn Key Health Clinics, LLC,

No. 18-CV-0282-CVE-JFJ, 2019 WL 238153, at *9 (N.D. Okla. Jan. 16, 2019).

       As explained in Birdwell, “the Barrios holding provides a strong indication that the

Oklahoma Supreme Court would find both Armor and its employees . . . to be ‘employees’ under

the GTCA who are entitled to immunity from tort liability.” 2019 WL 1130484, at *10. Moreover,

the Barrios court’s interpretation of “employees” is persuasive, as it gives effect to the apparent

purpose of the GTCA as reflected in sections 152(7)(b), 153(A), and 155(25), whereas the

interpretation suggested by plaintiff would undermine that purpose. See Prince, 2019 WL 238153,

at *9 (finding Barrios persuasive as to meaning of “employees” under the GTCA).

       Accordingly, the court holds that defendants McCoy, McElroy, and Whitman are

“employees” under the GTCA and therefore immune from tort liability. Immunity under the

GTCA, as amended in 2014, extends to tort suits alleging violations of rights under Oklahoma’s




                                                5
constitution. See Barrios, 432 P.3d at 238. The court, therefore, dismisses plaintiff’s negligence

and state constitutional claims against defendants McCoy, McElroy, and Whitman with prejudice. 1

        Plaintiff’s state constitutional claim fails for an additional reason. Plaintiff ostensibly

brings her claim pursuant to Bosh v. Cherokee Cty. Bldg. Auth., 305 P.3d 994 (Okla. 2013). But,

in Barrios, the Oklahoma Supreme Court expressly declined to extend its holding in Bosh to

include tort claims for denial of medical care brought by inmates alleging violations of their rights

under Sections 7 and 9 of Article II of the Oklahoma Constitution. See 432 P.3d at 235, 239, 241

(“Even if not barred by sovereign immunity . . . it is doubtful that such claims would exist in the

Oklahoma common law.”). Plaintiff has thus failed to state a claim upon which relief can be

granted under Oklahoma law.

B. The § 1983 Claim

        With respect to plaintiff’s § 1983 claim, the court first describes the applicable legal

framework and then analyzes the sufficiency of the allegations in the Amended Complaint as to

each movant separately.

1. Legal Framework

        A prison official’s deliberate indifference to a prisoner’s “serious medical needs”

constitutes cruel and unusual punishment in violation of the Eighth Amendment. Estelle v.

Gamble, 429 U.S. 97, 104 (1976). The Tenth Circuit has recognized two types of conduct

amounting to deliberate indifference in the context of prisoner medical care. “First, a medical

professional may fail to treat a serious medical condition properly.” Sealock v. Colorado, 218 F.3d

1205, 1211 (10th Cir. 2000). When this type of conduct is alleged, “the medical professional has

available the defense that he was merely negligent in diagnosing or treating the medical condition,


1
  Because the movants are immune from tort liability under the GTCA, the court does not reach their argument that
the applicable statute of limitations bars plaintiff’s claims under Oklahoma law.


                                                       6
rather than deliberately indifferent.” Id. (citing Estelle, 429 U.S. at 105–06). Second, prison

officials may “prevent an inmate from receiving treatment or deny him access to medical personnel

capable of evaluating the need for treatment.” Id. (citing Ramos v. Lamm, 639 F.2d 559, 575 (10th

Cir. 1980)). A prison medical professional who serves solely “as a gatekeeper for other medical

personnel capable of treating the condition” may be liable under this standard if he or she “delays

or refuses to fulfill that gatekeeper role due to deliberate indifference.” Id.

       Unlike convicted prisoners, pretrial detainees are protected under the Due Process Clause

rather than the Eighth Amendment. See Lopez v. LeMaster, 172 F.3d 756, 759 n.2 (10th Cir. 1999).

Nevertheless, “a pretrial detainee enjoys at least the same constitutional protections as a convicted

criminal.” Blackmon v. Sutton, 734 F.3d 1237, 1240–41 (10th Cir. 2013). The Tenth Circuit has

long applied the same test for deliberate indifference to serious medical needs to both Eighth

Amendment claims brought by prisoners and Fourteenth Amendment claims brought by pretrial

detainees. See, e.g., Clark v. Colbert, 895 F.3d 1258, 1267 (10th Cir. 2018); Martinez v. Beggs,

563 F.3d 1082, 1088 (10th Cir. 2009); Olsen v. Layton Hills Mall, 312 F.3d 1304, 1315 (10th Cir.

2002); Lopez, 172 F.3d at 759 n.2.

       Under the traditional standard, “[d]eliberate indifference has objective and subjective

components.” Callahan v. Poppell, 471 F.3d 1155, 1159 (10th Cir. 2006). Under the objective

component, “the alleged deprivation must be ‘sufficiently serious’ to constitute a deprivation of

constitutional dimension.” Self v. Crum, 439 F.3d 1227, 1230 (10th Cir. 2006) (quoting Farmer v.

Brennan, 511 U.S. 825, 834 (1994)). And, under the subjective component, “the prison official

must have a ‘sufficiently culpable state of mind.’” Id. at 1230–31 (quoting Farmer, 511 U.S. at

834). “[O]nly a prison official who knows of and disregards an excessive risk to inmate health or




                                                  7
safety acts with deliberate indifference.” Clark, 895 F.3d at 1267 (internal quotation marks

omitted).

       Plaintiff argues that, for pretrial detainees, the traditional standard has been overruled by

Kingsley v. Hendrickson, 135 S. Ct. 2466, 2470 (2015). In Kingsley, the Supreme Court held that

the Eighth Amendment standard for excessive force claims brought by prisoners, which requires

that defendants acted with a culpable state of mind, does not apply to Fourteenth Amendment

excessive force claims brought by pretrial detainees. 135 S. Ct. at 2475. Instead, a pretrial

detainee must show only that the force purposely or knowingly used against him was “objectively

unreasonable” to prevail on an excessive force claim. Id. at 2473.

       In an unpublished decision, the Tenth Circuit noted that other circuits “are split on whether

Kingsley alters the standard for conditions of confinement and inadequate medical care claims

brought by pretrial detainees.” Estate of Vallina v. Cty. of Teller Sheriff’s Office, No. 17-1361,

2018 WL 6331595, at *2 (10th Cir. Dec. 4, 2018). In another unpublished decision, the Tenth

Circuit observed that the claim in Kingsley was “an excessive-force claim where there was no

question about the intentional use of force against the prisoner.” Crocker v. Glanz, 752 F. App’x

564, 569 (10th Cir. 2018). The panel majority in Crocker suggested that the “analysis in Kingsley

may not apply to a failure to provide adequate medical care or screening, where there is no such

intentional action.” Id. But the Tenth Circuit has not yet ruled directly on this issue. See Clark,

895 F.3d at 1269 (expressly declining to revisit the law applicable to medical care during pretrial

detention in light of Kingsley); Perry v. Durborow, 892 F.3d 1116, 1122 n.1 (10th Cir. 2018)

(expressly declining to address Kingley’s impact on a pretrial detainee’s claim of supervisory

liability premised on deliberate indifference).




                                                  8
       Because Kingsley did not address the standard applicable to a pretrial detainee’s denial of

medical care claim, this court follows existing Tenth Circuit precedent as to the appropriate

standard. See Garrett v. Dupont, No. 18-CV-284-TCK-JFJ, 2018 WL 2760028, at *3 n.2 (N.D.

Okla. June 8, 2018); Moore v. Goodman, No. 17-CV-196-CVE-JFJ, 2017 WL 4079401, at *3 n.1

(N.D. Okla. Sept. 14, 2017).

2. Dr. McElroy

       The Amended Complaint fails to allege facts sufficient to state a plausible claim that Dr.

McElroy was deliberately indifferent to Godsey’s serious medical needs. To recover damages

from McElroy under § 1983, plaintiff must show that McElroy “personally participated” in the

alleged constitutional violation. Vasquez v. Davis, 882 F.3d 1270, 1275 (10th Cir. 2018). The

Tenth Circuit has “stressed the need for careful attention to particulars” in § 1983 lawsuits

involving multiple defendants. Pahls v. Thomas, 718 F.3d 1210, 1225 (10th Cir. 2013); see also

Robbins v. Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008) (“[I]t is particularly important in such

circumstances that the complaint make clear exactly who is alleged to have done what to whom, to

provide each individual with fair notice as to the basis of the claims against him or her, as

distinguished from collective allegations against the state.”).

       The Amended Complaint contains few allegations pertaining to McElroy, and most of those

allegations—e.g., [Doc. 3 ¶¶ 69, 71, 89]—are conclusory. See Khalik v. United Air Lines, 671 F.3d

1188, 1193 (10th Cir. 2012) (stating that conclusory allegations in a complaint are “not entitled to

the assumption of truth”). The gravamen of plaintiff’s complaint against McElroy is that he never

saw or evaluated Godsey during the period—approximately twenty-five and a half hours—when

Godsey was in the jail after returning from OSU Medical Center. [Doc. 3 ¶ 18]. But the Amended

Complaint fails to allege facts supporting an inference that McElroy was aware of Godsey’s

condition or even his presence in the jail. Indeed, the Amended Complaint alleges that the decrease


                                                  9
in Godsey’s blood sugar level “should have triggered an immediate call to Dr. McElroy,” but Nurse

Whitman failed to notify a healthcare provider and acted “without any supervision from a

physician.” [Doc. 3 ¶¶ 26–27, 30]. According to the Amended Complaint, the OSU discharge

instructions state that Godsey was to be evaluated by the jail physician, but the Amended

Complaint fails to allege that McElroy was aware of this instruction. The allegations in the

Amended Complaint do not indicate that McElroy had any involvement in Godsey’s medical care,

or notice of the need thereof.

       In short, the Amended Complaint fails to describe any act or omission by McElroy that

rises to the level of a constitutional violation. Under the traditional standard, the Amended

Complaint fails to satisfy the subjective component because it fails to plausibly allege that

McElroy knew of and disregarded an excessive risk to Godsey’s health or safety. Moreover, even

under a less stringent standard based on Kingsley, the Amended Complaint fails to state a claim

against McElroy because it fails to plausibly allege that he acted in a manner that was objectively

unreasonable. Cf. Estate of Vallina, 2018 WL 6331595, at *3 (concluding that plaintiffs’ claim

would fail under either standard). Accordingly, the court dismisses plaintiff’s § 1983 claim against

Dr. McElroy without prejudice.

3. Nurse McCoy

       The Amended Complaint also fails to allege facts sufficient to state a plausible claim that

Nurse McCoy was deliberately indifferent to Godsey’s serious medical needs. Based on the

allegations in the Amended Complaint, the extent of McCoy’s involvement with Godsey was

limited. It is unclear what specific acts or omissions form the alleged basis of plaintiff’s deliberate

indifference claim against McCoy.

       According to the Amended Complaint, McCoy reported that Godsey began experiencing a

loss of consciousness and seizures on the evening of July 30, 2016. EMSA was called, and Godsey


                                                  10
was taken to the OSU Medical Center, which discharged him about two hours later. These

allegations do not suggest any deliberate indifference by McCoy. The Amended Complaint alleges

that McCoy “failed to document” Godsey’s blood sugar level on the evening of July 30 in his

medical chart, but the Amended Complaint lacks any factual allegations demonstrating how this

omission caused any injury or rose to the level of deliberate indifference—especially where

Godsey was transported to a hospital and subsequently discharged.

       Around midnight on July 31, about two hours after Godsey returned to the jail, McCoy

conducted an intake screening, which included testing Godsey’s blood sugar level, recording the

events of the evening, and administering food and glucose. Again, such allegations do not suggest

any deliberate indifference by McCoy. The Amended Complaint alleges that McCoy approved

Godsey for general population housing following the intake screening, but the Amended

Complaint fails to allege facts demonstrating how this approval caused any injury or rose to the

level of deliberate indifference. According to the Amended Complaint, Godsey was only in

general population for a few hours before he was transferred to the infirmary during “the early

morning hours” of July 31. [Doc. 3 ¶¶ 21, 24].

       McCoy’s alleged involvement with Godsey’s care ended at this point until she responded

to Godsey’s cell after he was found without a pulse at approximately 11:30 p.m. on July 31. Nurse

Whitman—not Nurse McCoy—allegedly treated Godsey during the day of July 31 before his

death. The Amended Complaint does not identify any objection to McCoy’s response after officers

found Godsey in his cell.

       The Amended Complaint fails to describe any act or omission by McCoy that rises to the

level of a constitutional violation. To the extent the Amended Complaint reflects plaintiff’s

disagreement with the brief course of treatment provided to Godsey by McCoy, such




                                                 11
disagreements alone are not sufficient to state a claim for deliberate indifference in violation of

Godsey’s constitutional rights. See Requena v. Roberts, 893 F.3d 1195, 1216 (10th Cir. 2018);

Perkins v. Kansas Dep’t of Corr., 165 F.3d 803, 811 (10th Cir. 1999) (“A negligent failure to

provide adequate medical care, even one constituting medical malpractice, does not give rise to a

constitutional violation.” (citing Estelle, 429 U.S. at 104–06)).

       To the extent plaintiff premises her deliberate indifference claim against McCoy on a theory

of gatekeeper liability, the Amended Complaint is insufficient because it fails to allege facts

supporting an inference that McCoy refused to fulfill her gatekeeper role due to deliberate

indifference. Cf. Randolph v. Glanz, No. 16-CV-0154-CVE-TLW, 2016 WL 4992497, at *4 (N.D.

Okla. Sept. 16, 2016) (granting motion to dismiss where plaintiff failed to allege facts showing

that “the nurse actually recognized that plaintiff’s condition was beyond her ability to treat and

decided not to consult a doctor anyway”). The Tenth Circuit has held that gatekeeper claims are

“actionable only in cases where the need for additional treatment or referral to a medical specialist

is obvious.” Clark, 895 F.3d at 1269 (quoting Self, 439 F.3d at 1232).

       Here, the gatekeeper function was fulfilled after McCoy observed Godsey exhibiting

symptoms on the evening of July 30. EMSA was called, and Godsey was taken to the OSU

Medical Center, which later discharged him. After Godsey returned from the hospital, McCoy

performed an intake screening. Although the OSU discharge instructions allegedly stated that

Godsey was to be evaluated by the jail physician, the Amended Complaint does not allege that the

instructions mandated that Godsey see the jail physician immediately upon intake at the jail

following return from the hospital after midnight on a Sunday morning. The Amended Complaint

does not allege facts supporting an inference that, after Godsey returned from the hospital, McCoy

knew that Godsey needed to see a physician urgently or disregarded an obvious need for additional




                                                 12
treatment. Cf. Randolph, 2016 WL 4992497, at *4 (“[P]laintiff has not alleged any facts to support

the claim that the nurse acted with a level of care inconsistent with the symptoms presented.”).

The court, therefore, dismisses plaintiff’s § 1983 claim against Nurse McCoy without prejudice.

4. Nurse Whitman

       In contrast, the Amended Complaint states a deliberate indifference claim against Nurse

Whitman that is plausible on its face. According to the Amended Complaint, the Oklahoma Board

of Nursing entered a stipulated order of discipline against Whitman. As part of that order, Whitman

stipulated that he failed to notify a healthcare provider of Godsey’s low blood sugar level of 50

recorded some twelve hours after Godsey’s return from the hospital, and that Whitman

administered glucose tabs and insulin without a healthcare provider’s order. Whitman further

stipulated that his conduct violated certain provisions of the Oklahoma Nursing Practice Act and

Nursing Board Rules, including provisions concerning jeopardizing a patient’s life, health, or

safety. About five hours after Whitman administered the last dose of insulin, Godsey was found

unresponsive and with a blood sugar level of 24, which is markedly hypoglycemic. These

allegations—in conjunction with the other allegations in the Amended Complaint—are sufficient

to state a plausible claim that Whitman acted with deliberate indifference to Godsey’s serious

medical needs either by recklessly failing to treat Godsey properly or by recklessly denying

Godsey access to medical personnel capable of providing appropriate treatment. The court,

therefore, denies Whitman’s motion to dismiss as to plaintiff’s § 1983 claim against him.

                                       IV. Conclusion

       WHEREFORE, defendant McCoy’s Motion to Dismiss [Doc. 17] is granted, defendant

McElroy’s Motion to Dismiss [Doc. 21] is granted, and defendant Whitman’s Motion to Dismiss

[Doc. 26] is granted in part and denied in part. Whitman’s motion is granted as to plaintiff’s




                                                13
negligence and state constitutional claims, but is denied as to plaintiff’s claim under 42 U.S.C.

§ 1983.

          IT IS SO ORDERED this 26th day of March, 2019.




                                               14
